Response to Amendments
The amendment filed on 6/1/2021 has been entered.  
Claims 1-8 10-17 and 19-20 remain pending in the application. 
Double Patenting
The terminal disclaimer filed on 6/3/2021 has been approved/entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 10-17 and 19-20 are allowed. 
Regarding claim 1, the prior art of record, in combination with other limitations of the claim(s) is silent on “plurality of threaded sleeves supported in the housing and coupled to the gimbal by at least one cable, the plurality of threaded sleeves supported on at least one threaded screw, at least one threaded sleeve of the plurality of threaded sleeves positioned to move the at least one cable relative to the outer tube to omni-directionally articulate the gimbal and the surgical loading unit relative to the longitudinal axis of the outer tube”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 12, the prior art of record, in combination with other limitations of the claim(s) is silent on “a gimbal and a plurality of threaded sleeves, the plurality of threaded sleeves coupled to the gimbal by at least one cable, the plurality of threaded sleeves supported on at least one threaded screw, the plurality of threaded sleeves being movable to articulate the gimbal with the at least one cable, wherein articulation of the gimbal articulates the surgical loading unit”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Any remaining claims are allowed for depending on one of the above allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571)272-0356.  The examiner can normally be reached on Mon-Fri 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731